It seems obvious that the general intent of the testator was, to give to his two children, if they survived him, all his estate in fee simple, but in attempting to provide for possible contingencies his will is calculated to provoke some contention, by reason of events happening since his death. The devise and bequest in the second clause of the will is absolute and quite sufficient to pass a fee, but in the fourth clause it is supposed to be qualified by the provision that "in case of the death of either of my said children, I devise my whole estate to the survivor; and in case of the death of both, I devise all my property, or what may be then left, to James and Michael Kelly, sons of my brother Bernard of New York or the whole to the survivor of them."
The third clause of the will made provision for the renting of his house on State street for one year for the payment and the support of his children, and the sixth clause expressed the testator's desire that the property might not be sold or mortgaged until his youngest child should attain the age of twenty-one years. This could not very well be done in any event by the executors for no such power was conferred upon them by the will; it however goes to show that the testator intended that his children should have his estate if they survived him, and I do not perceive that the vesting of the fee was to be postponed until the youngest child attained the age of twenty-one years. I think it quite apparent that the death of the children referred to in the fourth clause of the will, upon which contingency the estate would go to the defendants, was a death happening in the lifetime of the testator, and for this construction there is much authority. (Clarke v. Lubbock, 1 Y.  C., 492; Crigan v.Baines, 7 Sim., 40; Rose v. Hill, 3 Burr., 1881; Moore v.Lyons, 25 Wend., 119; Converse v. Kellogg, 7 Barb., 590;Livingston v. Greene, 52 N.Y., 124; 2 Jarman on Wills [3d London ed.], 707 [2d Am. ed., 468, 469]; Whitney v. Whitney,
45 N. Hamp., 311; Briggs v. Shaw, 9 Allen, 516). Upon the death of the testator, therefore, the fee became at once vested in the two children and the limitation over became of no effect, and the property descended *Page 51 
to the heirs at law of the testator who are the parties to this proceeding and inherit in equal proportions.
I do not agree to the suggestion in the opinion of the Supreme Court, that in order to carry out the intention of the testator any words need be interpolated in the will by the court. The case is to be determined upon the construction of the language which the testator has employed. If the death of his two children referred to deaths occurring in his lifetime, as we feel at liberty to decide, the case is free from any difficulty. If on the contrary, as is urged by the appellants, the death of the children can be referred to those events happening after the death of the testator, a very different result must necessarily follow, for then the whole estate, by the terms of the will, was intended to and would go to the appellants. Courts have in many cases taken liberties with testaments, and supplied words which it was supposed the testator had in his mind at the time of making a testamentary disposition of his estate. This has however never been done, so far as my researches extend, except in the effort to carry out the apparent intention of the testator. It has, I think, never been attempted to defeat such intention, and never will be. If therefore by any possible legal construction the death of the children mentioned in the will, were death occurring after that of the testator, I should say that he intended that the appellants should have all that was left of his estate, and no court could properly change its direction by the interpolation of words or phrases in his will.
But as we are of the opinion that the proper construction of the will is that the deaths referred to were those happening anterior to that of the testator, we find no difficulty in directing an affirmance of the judgment of the Supreme Court.
All concur.
Judgment affirmed. *Page 52